         Case 1:21-cr-00286-BAH Document 14 Filed 04/30/21 Page 1 of 14




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :
               v.                            :       Case No. 21-cr-286
                                             :       Chief Judge Beryl A. Howell
GRADY DOUGLAS OWENS,                         :
                                             :
                          Defendant.         :


GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION FOR REVOCATION OF
         DETENTION ORDER PURSUANT TO 18 U.S.C. § 3145(b)

       The United States, by and through its attorney, the Acting United States Attorney for the

District of Columbia, respectfully submits this Response to Defendant’s Motion for Revocation of

Detention Order Pursuant to 18 U.S.C. § 3145(b) (ECF No. 13). The government respectfully

opposes the Defendant’s motion and asks that the defendant, Grady Douglas Owens, remain

detained pending trial.

                                   PROCEDURAL HISTORY

       On March 30, 2021, the defendant was charged by complaint with: 1) 18 U.S.C. § 111(a)

and (b) - Assault on a Federal Officer or Person Assisting a Federal Officer; 2) 18 U.S.C. §

231(a)(3) - Obstruction of Law Enforcement During Civil Disorder; 3) 18 U.S.C. § 1752(a) and

(b) - Unlawful Entry, Disorderly Conduct, and Physical Violence into/in/on Restricted Building or

Grounds; and 4) 40 U.S.C. § 5104(e)(2) – Violent Entry and Disorderly Conduct on Capitol

Grounds.

       On April 1, 2021, at the defendant’s initial appearance in the Middle District of Florida,

the government orally moved for the defendant’s detention pending trial pursuant to §

3142(f)(1)(A). Magistrate Judge Daniel C. Irick presided over a detention hearing on April 2, 2021.

After hearing the proffers of the government and the defense, as well as statements from a proposed


                                                 2
         Case 1:21-cr-00286-BAH Document 14 Filed 04/30/21 Page 2 of 14




third party custodian, Magistrate Judge Irick considered the reasoning set forth in United States v.

Munchel, 991 F.3d 1272 (D.C. Cir. 2021) and found “by clear and convincing evidence that no

combination of conditions the Court can set will reasonably assure the safety of the community or

any other person,” and ordered the defendant held pending trial. See Exhibit 1, April 2, 2021

Detention Hearing Transcript at 30.

       On April 7, 2021, a federal grand jury returned a six-count indictment against the defendant

resulting from his conduct on January 6, 2021. The indictment charged: one count of Civil

Disorder, in violation of 18 U.S.C. § 231(a)(3); one count of Assaulting, Resisting, or Impeding

Certain Officers Using a Dangerous Weapon and Inflicting Bodily Injury, in violation of 18 U.S.C.

§ 111(a)(1) and (b); one count of Disorderly and Disruptive Conduct in a Restricted Building or

Grounds using a Dangerous Weapon, in violation of 18 U.S.C. § 1752(a)(2) and (b)(1)(A) and (B);

one count of Engaging in Physical Violence in a Restricted Building or Grounds using a Dangerous

Weapon, in violation of 18 U.S.C. § 1752(a)(4) and (b)(1)(A) and (B); one count of Impeding

Passage Through the Capitol Grounds or Buildings, in violation of 40 U.SC. § 5104(e)(2)(E); and

one count of Act of Physical Violence in the Capitol Grounds or Buildings, in violation of 40

U.SC. § 5104(e)(2)(F).

                                  FACTUAL BACKGROUND

       This Court is no doubt familiar with the factual background related to the attack on the

United States Capitol earlier this year. Briefly, at approximately 2:00 p.m. on January 6, 2021,

individuals in a large crowd that had gathered on the Capitol grounds forced their way through,

up, and over temporary and permanent barricades in place around the exterior of the U.S. Capitol

Building. The crowd moved past officers of the United States Capitol Police (“USCP”), and

advanced to the exterior façade of the building. They soon breached the Capitol, itself. The



                                                 3
             Case 1:21-cr-00286-BAH Document 14 Filed 04/30/21 Page 3 of 14




individuals were not lawfully authorized to enter or remain in the building and, prior to entering

the building, no members of the crowd submitted to security screenings or weapons checks by the

USCP or other authorized security officials.

           As the Capitol was breached, USCP requested assistance from the Metropolitan Police

Department (“MPD”) and other law enforcement agencies in the area to protect the Capitol, keep

more people from entering the Capitol, and expel the crowd that was inside the Capitol. Multiple

MPD officers and other law enforcement officers came to assist the USCP with the breach.

           The victim in this case, MPD Officer C.B. and one of the witnesses, MPD Officer P.K.

were amongst those MPD officers who were directed to report to the U.S. Capitol to assist the U.S.

Capitol Police in their duties to maintain the security of the building and grounds. At approximately

1:53 pm, Officers C.B. and P.K., along with their colleagues, made their way through the west side

of the Capitol grounds on their way to the lower west terrace tunnel area of the Capitol. See Exhibit

2, P.K. Body Worn Camera (“BWC”). 1 They were dressed in full tactical gear and their uniforms

were clearly marked in large white letters with “Metropolitan Police” on their backs and “MPDC”

on their helmets. Id. They displayed badges on the front side of their uniforms. As the group moved

through the crowds, people began berating them screaming, “Here come the storm troopers!” (Id.

at 1:48:49), “Traitors!” (Id. at 1:59:00, 1:59:20), and “You’re one of us!” (Id. at 1:59:39), among

other things. As the crowd grew, officers had to begin to physically move individuals in order to

continue their progress toward the lower west terrace area. Id. at 1:59:45. The officers’

approximate physical location during the relevant time period is denoted below by the red arrow

in the ariel map of the Capitol:




1
    Exhibit 2 is BWC video that will be provided to the Court and defense counsel via USAFx for viewing.

                                                          4
         Case 1:21-cr-00286-BAH Document 14 Filed 04/30/21 Page 4 of 14




       At approximately 1:59:56, Officer C.B. is seen pushing a man in a maroon hooded jacket

to the right of the screen. Id. at 1:59:56. Just beyond the man who is pushed aside, the defendant

can be seen in a red jacket and black knit cap holding a flag and a skateboard. Id. at 1:59:58. The




                                                5
         Case 1:21-cr-00286-BAH Document 14 Filed 04/30/21 Page 5 of 14




defendant himself does not appear to have been pushed or hit by the officers. He further has a

direct view of officers wearing their clearly marked uniforms. Nevertheless, the defendant raises

the skateboard up and over his head in a wind-up and swings it down hard on Officer C.B.’s head.

Id. at 1:59:59-2:00:02.




       A physical altercation ensues with the defendant, as well as several crowd members. Id. at

1:59:59-2:00:42. Officers spend time re-grouping after the altercation. Id. While the officers

attempt to get their bearings, the defendant does not back away or exhibit any remorse or concern

for his behavior—instead, he continues to yell at officers including, among other indiscernible

statements, “How do you live with yourselves!?” Id. at 2:01:00. He also points at the officers

menacingly and makes obscene gestures. Id. at 2:01:01-2:01:11.




                                               6
Case 1:21-cr-00286-BAH Document 14 Filed 04/30/21 Page 6 of 14




                              7
            Case 1:21-cr-00286-BAH Document 14 Filed 04/30/21 Page 7 of 14




           Approximately two to three minutes after the assault and the resulting altercation with the

crowd, officers are finally able to continue towards the lower west terrace area. 2 Id. at 2:01:48.

                                                 ARGUMENT

           Because the defendant is charged with a crime of violence—assault on a federal officer

while using a dangerous weapon and inflicting bodily injury in violation of 18 U.S.C. § 111(a) and

(b)—the government properly sought detention. 18 U.S.C. § 3142(f)(1)(A). The defendant does

not dispute the crime-of-violence designation or the government’s ability to seek detention.

Nevertheless, if, as here, a defendant is ordered detained, the defendant may file a motion for

revocation of the order with the court having original jurisdiction over the offense. 18 U.S.C. §

3145(b). The court having original jurisdiction over the offense shall promptly decide the motion.

Id. Although the D.C. Circuit has not yet specifically addressed the issue, it appears that the review

of the magistrate judge’s order of release is de novo. United States v. Little, 235 F. Supp. 3d 272,

277 (D.D.C. 2017). Despite the de novo review, this Court can examine the lower court’s findings

and reasoning and may find its analysis persuasive. Finally, the reviewing court has discretion to

call witnesses, review transcripts, or proceed by proffer. Id.

           At the detention hearing, Magistrate Judge Irick considered the four factors under §

3142(g) that should be addressed and weighed in determining whether to detain a defendant

pending trial: (1) the nature and circumstances of the offense charged; (2) the weight of the

evidence against the defendant; (3) his or her history and characteristics; and (4) the nature and

seriousness of the danger to any person or the community that would be posed by his or her release.

Exhibit 1 at 21-30; see also 18 U.S.C. § 3142(g). To his credit, Magistrate Judge Irick further spent

a considerable amount of time addressing the recent District of Columbia Circuit Court opinion in



2
    At this time there is no evidence that the defendant entered or trespassed into the Capitol building, itself.
                                                         8
         Case 1:21-cr-00286-BAH Document 14 Filed 04/30/21 Page 8 of 14




Munchel to aid in his ultimate detention determination. Id. His thoughtful analysis remains

applicable here.

        Ultimately, this Court must consider whether conditions exist that the defendant will abide

by and that will reasonably assure both his appearance as required and the safety of the community.

As the defendant points out, the government is not asserting that he is a flight risk. Thus, this Court

should consider detention only under the dangerousness prong of the analysis under the four

aforementioned factors. See 18 U.SC. § 3142(g).

        In consideration of these factors, the government respectfully submits that there remains

no conditions or combination of conditions which can effectively ensure the safety of any other

person and the community.

        1. Nature and Circumstances of the Offense Charged

        During the course of the January 6, 2021, siege of the U.S. Capitol, multiple law

enforcement officers were assaulted by an enormous mob, which included numerous individuals

with weapons, bulletproof vests, and pepper spray who were targeting the officers protecting the

Capitol. Although the defendant points out that he was “dressed casually” and wore “no body

armor or tactical gear,” (ECF No. 13 at 4) as officers were making their way to the aid of other

officers, he nonetheless violently assaulted one with a skateboard, smashing him in the head. In

turn, a crowd that was already clearly on edge, turned against the group of officers resulting in an

altercation between officers and a number of individuals. Those individuals included the

defendant’s own father. 3 Magistrate Judge Irick considered all of these facts in finding that this

factor weighed in favor of detention. Exhibit 1 at 22-23.



3
 The defendant’s father, Jason Douglas Owens, is currently also charged by way of criminal complaint
because of his actions at the Capitol on January 6, 2021. See United States v. Jason Douglas Owens, 21-
mj-376 RMM.
                                                   9
         Case 1:21-cr-00286-BAH Document 14 Filed 04/30/21 Page 9 of 14




       Further, the defendant is not only facing one felony count of violating 18 U.S.C. 111(a)

and (b), he is also charged with one count of violating 18 U.S.C. 231(a)(3), and two counts of

violation 18 U.S.C. § 1752(a) and (b)(1)(A) and (B). In total, he is charged with four serious felony

offenses. Indeed, a violation of § 111(a) and (b) carries a maximum term of imprisonment of 20

years. There is no evidence that the defendant was at the Capitol for a peaceful protest. Instead,

the video points to the conclusion that the defendant arrived ready for a fight. His attack on Officer

C.B. was unprovoked, and after he struck Officer C.B., he didn’t cower in fear and he certainly

didn’t back away in remorse. He instead stood his ground with the crowd and continued harassing

and yelling at officers after having violently assaulted one.

       As this Court has noted, “Grave concerns are implicated if a defendant actively threatened

or confronted federal officials or law enforcement, or otherwise promoted or celebrated efforts to

disrupt the certification of the electoral vote count during the riot, thereby encouraging others to

engage in such conduct. These factors measure the extent of a defendant’s disregard for the

institutions of government and the rule of law, qualities that bear on both the seriousness of the

offense conduct and the ultimate inquiry of whether a defendant will comply with conditions of

release meant to ensure the safety of the community.” United States v. William Chrestman, 2021

WL 765662, at *8 (DDC February 26, 2021) (Howell, C.J.). Here, the defendant did not just

confront or threaten law enforcement officers, he smacked an officer in the head with a skateboard,

seemingly for no real reason, and impeded the entire group’s ability to do its job and help other

law enforcement officers. Officer C.B. suffered a head injury, and his colleagues could have could

easily have been injured in the resulting melee, all as a result of the defendant’s violent behavior.




                                                 10
        Case 1:21-cr-00286-BAH Document 14 Filed 04/30/21 Page 10 of 14




       2. Weight of the Evidence Against the Defendant

       The second factor to be considered, the weight of the evidence, also fully weighs in favor

of detention. As discussed above, the evidence against the defendant includes BWC from at least

two different officers. The video evidence is objective and unwavering. The BWC corroborates

the assault relayed by Officer C.B. and shows precisely how the defendant assaulted him. Finally,

the defendant has been identified in photographs from January 6th by at least three separate people,

including a family member.

       In addition, the physical evidence recovered from the defendant’s apartment, as well as his

parents’ home, corroborates his presence and involvement in the assault. Law enforcement

executed a search warrant of the defendant’s apartment in Florida when he was arrested and

recovered a red jacket consistent with the jacket he is seen wearing in the BWC and photographs.

Law enforcement also recovered a black and white checkered shirt at his parents’ home in Blanco,

Texas that appears to be the shirt he was wearing on January 6th. Finally, flight information

indicates that the defendant flew with his father from San Antonio, Texas to the D.C. area on

January 5th, and returned to San Antonio on January 7th. The evidence against the defendant is

overwhelmingly strong, and like Magistrate Judge Irick, this Court should find that the weight of

the evidence weighs significantly in favor of detention.

       3. Defendant’s History and Characteristics

       The government recognizes the defendant’s lack of criminal history and that many letters

of support have and may continue to be presented on his behalf. The defendant has offered up a

third-party custodian who, by all accounts, is willing and able to serve in such a capacity.

Nevertheless, Magistrate Judge Irick observed that the defendant is an admitted marijuana user

who is struggling with school. Exhibit 1 at 25-26. Most notably, though, on January 6th the



                                                11
         Case 1:21-cr-00286-BAH Document 14 Filed 04/30/21 Page 11 of 14




defendant ventured down a new and unchartered path making it undeniably clear that he is indeed

capable of violent and assaultive behavior. He was recorded striking an MDC officer, who was

dressed in full riot gear, in the head with a skateboard. While it may have been out of character,

this Court now knows with a high degree of certainly that the defendant is not afraid to engage in

violence against law enforcement. Even more concerning is that he was willing to do so while

those officers were simply attempting to ensure that Congress was able to complete its official

business. His actions and clear willingness to fight and obstruct law enforcement, weigh against

his release.

        4. Danger to the Community

        The fourth factor, the nature and seriousness of the danger to any person or the community

posed by a defendant’s release, also weighs in favor of the defendant’s detention. The charged

offenses involve a violent assault that was intended to interfere with the officers’ ability to enforce

the law. The defendant used physical force against a law enforcement officer, while simultaneously

inciting those around him. And he did so at a time when it was apparent the mob was on edge and

that it needed only a spark to ignite a fire. While perhaps such behavior might not have been

predicted prior to January 6th, the defendant has since proven that he possesses a true lack of

impulse control combined with an absolute ability to engage in violent behavior. The nature and

circumstances of the offense as summarized, supra, are particularly probative of the defendant’s

current and future danger to the community and he should be detained.

        5. Impact of United States v. Munchel

        On April 16, 2021, this Court specifically directed the parties to address the points set forth

in United States v. Munchel issued on March 26, 2021 by the District of Columbia Circuit Court.

Magistrate Judge Irick also attempted to address some of the concerns set forth in the Munchel



                                                  12
        Case 1:21-cr-00286-BAH Document 14 Filed 04/30/21 Page 12 of 14




opinion. Exhibit 1 at 27-30. For example, in support of his order of detention, Magistrate Judge

Irick focused on Munchel’s categorical distinction between those who assaulted police officers on

January 6th and “those who cheered on the violence or entered the Capitol after others cleared the

way.” Exhibit 1 at 27. Here, Magistrate Judge Irick observed that the defendant assaulted an officer

by striking him in the head with a skateboard. He further distinguished the Munchel defendants’

behavior finding that in Munchel, the defendants “didn’t harm anyone or didn’t vandalize any

property, really posed no threat without the group.” Id. at 28. In contrast, Judge Irick noted, the

defendant here “did harm someone, and his conduct would have been harmful without a group,

and, again, the evidence I have is that he ratcheted up the group through his violence.” Id.

       On April 26, 2021, in the matter of United States v. Scott Kevin Fairlamb, 21-cr-120 RL

District Court Judge Lamberth also acknowledged the categorical distinction between violent and

non-violent January 6th participants set forth in Munchel. In granting the government’s motion for

detention pending trial, the court observed that, “if any crime establishes danger to the community

and a disregard for the rule of law, assaulting a riot-gear-clad police officer does.” Fairlamb, 21-

cr-120, ECF No. 31 at 11. Judge Lamberth pointed out that “Munchel recognized that in the

detention context, courts may rely on defendants’ violent actions undertaken on January 6 in

determining their future dangerousness.” Id. at 12 (citing Munchel, 991 F.3d at 1283 (requiring

individualized assessment but looking to violent conduct on January 6 as probative of future

dangerousness).

       This case presents a very different set of circumstances than were present in Munchel, and

its reasoning and analysis supports a finding of detention here. In Munchel, the Circuit Court

observed that the defendants did not engage in any violence and were not involved in planning or

coordinating. 991 F.3d at 1284. “The presence of the group,” the court wrote, “was critical to their



                                                13
        Case 1:21-cr-00286-BAH Document 14 Filed 04/30/21 Page 13 of 14




ability to obstruct the vote and to cause danger to the community.” Id. The court observed,

therefore, that it was not clear how the defendants remained a danger to “act against Congress”

given that the specific circumstances of January 6th had passed. Id. Here, as Magistrate Judge Irick

found, the defendant’s danger to the community is not a function of having been part of a larger

group of individuals who were determined to stop the certification of the 2020 Presidential

election. The defendant’s danger is the result of his willingness to strike a uniformed police officer

in the head with a skateboard that he used as a weapon. Such danger is a function of the defendant’s

individual characteristics, not the larger group. That willingness remains to this day and the

defendant does pose a danger to the community pending the trial of this matter.

       Finally, the defendant asks this Court to compare the current set of circumstances to a

discrete set of other detention matters that resulted from the events of January 6th, including cases

where the government chose not to seek detention. As Judge Lamberth explained, “The Bail

Reform Act does not call for consideration of potential disparities between defendants. Instead, it

calls for close analysis of the relevant factors and evidence in an individual case.” Fairlamb, 21-

cr-120, ECF No. 31 at 18-19. Further, “the government’s failure to seek detention in one case does

not doom its efforts to safeguard the community in another. The Bail Reform Act requires the

Court to apply defendant-specific factors, not to judge dangerousness based on how the Executive

exercised it prosecutorial discretion in distinguishable cases.” Id. at 19.

       The facts, the circumstances, and the applicable law dictate the result in this case. Clear

and convincing evidence supports a finding that the defendant is a danger to the community and

that he should be detained pending trial and the final resolution of this matter.




                                                  14
        Case 1:21-cr-00286-BAH Document 14 Filed 04/30/21 Page 14 of 14




                                          CONCLUSION

       The defendant has demonstrated he is capable and willing to engage in violent behavior as

well as a willingness to impede and obstruct the law enforcement in the line of duty. Considering

all of the factors set forth above and in light of the substantial sentence the defendant faces, there

is no combination of conditions that will reasonably assure the safety of the community. He should

be detained pending trial.

                                               Respectfully submitted,

                                               CHANNING D. PHILLIPS
                                               Acting United States Attorney
                                               DC Bar No. 415793


                                       By:               /s/
                                               JENNIFER M. ROZZONI
                                               Assistant United States Attorney
                                               Detailee
                                               NM Bar No. 14703
                                               201 3rd Street, Suite 900
                                               Albuquerque, NM 87102
                                               jennifer.m.rozzoni@usdoj.gov
                                               (505) 350-6818




                                                 15
